DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on Nov 21, 2019, and the claims 1-15 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 10,665,244 B1), in view of Guo (US 2020/0020330A1), 
Regarding claim 1,
Gupta teaches, 
a network accessing method for a voice device, comprising (see fig. 2 and abstract: a voice device is a smart IoT device (i.e. speaker .)
A first device= smart IoT device (i.e. speaker), A second device=Mobile phone/laptop):
 receiving voice broadcast information (see fig. 1A, and 2, and col. the user may issue the request by initiating a command to an IoT device, such as a voice-controlled intelligent personal assistant. 
Note: A voice broadcast means a voice file/audio file (i.e. turn on the microwave oven) received from the user). 
wherein the network accessing information comprises a name and a password of a network (see col. 12 line 21-15, the voice-controlled intelligent personal assistant may send the authentication request to the authentication server. The authentication request may comprise the user's identifier (ID). 
 And; col. 5 line 20-25, 
a user goes to a website using a computer and starts a login process by typing in a username and password. The login may require two-factor authentication with the second factor being what the user has (e.g., a mobile phone).
analyzing the voice broadcast information to obtain the network accessing information (see col. 13 line 44-47, the authentication server may receive the first audio file (via a first audio stream) from the first electronic device (i.e. IoT device) and the second audio file (via a second audio stream) from the second electronic device (i.e. Mobile device)); and 
and; col. 14 line 4-6,
 the authentication server may determine a similarity score between the first audio file and the second audio file.
Note: server determined both audio file (i.e. voice broadcast) are same. This is called analyzation.)
instructing the voice device to access the network according to the network accessing information (see col. 23 line 38-46, instruction: the authentication server may transmit an audio file to the IoT device. The audio file may be configured to be played by the IoT device. The audio file may include an audio one-time password (OTP). The OTP may be a sequence of audio patterns. In response to receiving the audio file, the IoT device may play the audio file. Note: Instruction: The audio file has same user’s password and it is required one-time only.)
Gupta doesn’t explicitly teach, 5detecting network accessing information in the voice broadcast information.
In analogous art, Guo teaches, detecting network accessing information in the voice broadcast information (see para [0044] the voice command analysis unit 270 can provide the means for detecting a voice command in audio content received by the computing device.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Gupta with detecting network accessing information in the voice broadcast information of Guo. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data and monitoring all appliances (Guo: [0001]).
Regarding claim 2,
Gupta and Guo teach claim 1,
Gupta further teaches, wherein before the receiving voice broadcast information, the method further comprises: 
an Io T device, the recording function may capture the user's voice commands ( or follow up commands) following a trigger phrase used to activate the IoT device.) 
Gupta fails to teach, monitoring the voice broadcast information.
In analogous art, Guo teaches,
monitoring the voice broadcast information (see para [0008] monitoring electromagnetic (EM) emissions using an EM detector of the voice-activated computing device, and [0056]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Gupta with monitoring the voice broadcast information of Guo. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data and monitoring all appliances (Guo: [0001]).

Regarding claim 3,
Gupta and Guo teach claim 1,
Gupta further teaches, further comprising: 
broadcasting an accessing result, wherein the accessing result comprises a successful accessing and a failed accessing (see col. 18 line 55-59, Upon receiving the authentication result, the call center server 308 approves or rejects Alice's request. Approve- means successful, and deny means-unsuccessful. And col. 8 line 48-50, If the similarity score does not satisfy the threshold, the authentication server 102 may determine the user 112 is not a trusted/registered user (i.e. failed.)

Regarding claim 4,
Gupta further teaches, 
20A network accessing method for a voice device, comprising (see fig. 2), and abstract):
receiving network accessing information input by a user (see col. 4 line 35-40, a command by uttering a trigger phrase (or word) to a smart speaker or voice-controlled intelligent personal assistant or any other device which is capable of taking inputs from the user using voice medium.) 
wherein the network accessing information comprises a name and a password of a network (see col. 12 line 21-15)
sending the network accessing information to a server (see col 12 line 1-10).
receiving voice broadcast information from the server (see col. 12 line 10-15), wherein the voice broadcast 25information is generated by the server according to the network accessing information (see col. 12 line 10-20); and broadcasting a voice according to the voice broadcast information (see col. 23 line 38-46,) 

Regarding claim 5,
Gupta further teaches, 
A network accessing method for a voice device, comprising (abstract): 
receiving network accessing information from a user terminal, wherein the network accessing 30information comprises a name and a password of a network (see  (see col. 12 line 21-15)

sending the voice broadcast information to the user terminal (col. 12 line 1-20)

Regarding claim 6,
Gupta further teaches, a network accessing apparatus for a voice device, comprising (abstract): 
one or more processors (see col. 6 line 1-5); and 
a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 5more processors to (see col. 6 line 1-5) 
receiving voice broadcast information (see fig. 1A, and 2, and col. the user may issue the request by initiating a command to an IoT device, such as a voice-controlled intelligent personal assistant. 
Note: A voice broadcast means a voice file/audio file (i.e. turn on the microwave oven) received from the user). 
wherein the network accessing information comprises a name and a password of a network (see col. 12 line 21-15, the voice-controlled intelligent personal assistant may send the authentication request to the authentication server. The authentication request may comprise the user's identifier (ID). 
 And; col. 5 line 20-25, 
a user goes to a website using a computer and starts a login process by typing in a username and password. The login may require two-factor authentication with the second factor being what the user has (e.g., a mobile phone).
analyzing the voice broadcast information to obtain the network accessing information (see col. 13 line 44-47, the authentication server may receive the first audio file (via a first audio stream) from the first electronic device (i.e. IoT device) and the second audio file (via a second audio stream) from the second electronic device (i.e. Mobile device)); and 
and; col. 14 line 4-6,
 the authentication server may determine a similarity score between the first audio file and the second audio file.
Note: server determined both audio file (i.e. voice broadcast) are same. This is called analyzation.)
instructing the voice device to access the network according to the network accessing information (see col. 23 line 38-46, instruction: the authentication server may transmit an audio file to the IoT device. The audio file may be configured to be played by the IoT device. The audio file may include an audio one-time password (OTP). The OTP may be a sequence of audio patterns. In response to receiving the audio file, the IoT device may play the audio file. Note: Instruction: The audio file has same user’s password and it is required one-time only.)
Gupta doesn’t explicitly teach, 5detecting network accessing information in the voice broadcast information.
In analogous art, Guo teaches, detecting network accessing information in the voice broadcast information (see para [0044] the voice command analysis unit 270 can provide the means for detecting a voice command in audio content received by the computing device.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a voice activating devices of Gupta with detecting network accessing information in the voice broadcast information of Guo. A person of ordinary skill in the art would have been motivated to do this to access in the network and transfer a secure data and monitoring all appliances (Guo: [0001]).
Claim 7 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 7.
Claim 8 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Sm Islam/
Examiner, Art Unit 2457
Date: 8/28/2021. 

 /YVES DALENCOURT/ Primary Examiner, Art Unit 2457